department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number taa exempt and vernment entities division release number release date date date uil code legend settlor spouse trust agreement foundation residence date a dear in reply to your request for a ruling as to whether a certain proposed transaction will this is constitute an indirect act of self-dealing under sec_4941 of the internal_revenue_code ‘code’ facts you were established by settlor as a revocable_trust and became irrevocable upon settlor’s death pursuant to the terms of the trust agreement settlor’s spouse spouse and a non- family_member were appointed as co-trustees trustee the trust agreement governs the disposition of the settlor’s assets upon death and provides that the residue of the settlor’s estate is distributable to foundation foundation is private_foundation under sec_509 of the code a charitable_organization classified as a you represent that because settlor was a substantial contributor’ to foundation and thus a disqualified_person with respect to foundation spouse is also a disqualified_person with respect to foundation within the meaning of sec_4946 of the code under the terms of the trust agreement if soouse survives settlor by thirty days residence would be distributed to spouse for life and upon spouse’s death to foundation this condition has occurred and as a result spouse obtained a life_estate interest in residence and foundation obtained a remainder_interest in residence the trust agreement gives trustee full power to sell exchange transfer or otherwise deal with all real_property upon such terms and conditions as trustee deems proper on date a trustee entered into a contract to sell residence to an unrelated third party the sale of residence has been completed you represent that based on the advice of a professional broker and as a result of the sale of residence on the open market to an unrelated third party the selling_price represented its fair_market_value on the date of sale under trustee’s authority in the trust agreement trustee proposes to allocate and distribute to spouse and foundation the net sale proceeds from the sale of residence in lieu of their respective interests in residence your state attorney_general and the state probate_court have approved the sale of residence and the allocation and distribution to soouse and foundation of the net sale proceeds you state you will allocate and distribute the net sale proceeds to spouse and to foundation in the amounts determined under the actuarial_tables prescribed under sec_7520 of the code and using the interest rate prescribed under sec_7520 the settlor’s estate is still in the administration stage and is not yet in a position to close and distribute its assets to its beneficiaries following the receipt of this letter_ruling you plan to make a final distribution to spouse and to foundation and the estate will be closed ruling requested the proposed allocation and distribution to soouse and foundation of the net sale proceeds from the sale of residence will not constitute an indirect act of self-dealing between spouse and foundation under sec_4941 of the code because this transaction qualifies for the estate administration exception in sec_53 d -1 b of the regulations law sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes among others a person who is a substantial_contributor to the foundation a foundation_manager and a member_of_the_family of a disqualified_person sec_4947 of the code defines the term split-interest trust sec_53_4941_d_-1 of the foundation and similar excise_tax regulations regulations provides that the term self-dealing means any direct or indirect transaction described in sec_53 d -2 sec_53_4941_d_-1 of the regulations provides in pertinent part that the term indirect self-dealing’ does not include a transaction with respect to a private foundation's interest or expectancy in property held by an estate or revocable_trust including a_trust that has become irrevocable on the grantor's death if the trustee of a revocable_trust either possesses a power of sale with respect to the property or has the power to reallocate the property to another beneficiary the transaction is approved by the probate_court having jurisdiction over the trust the transaction occurs before a revocable_trust is considered subject_to sec_4947 the trust receives an amount that equals or exceeds the fair_market_value of the private foundation’s interest or expectancy in the property at the time of the transaction and the transaction results in the private_foundation receiving an interest or expectancy at least as liquid as the one it gave up il ill iv v sec_53 d -2 of the regulations describes specific acts of self-dealing sec_53_4947-1 of the regulations states that the term reasonable period of settlement means that period reasonably required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust including for example the collection of assets the payment of debts taxes and distributions and the determination of the rights of the subsequent beneficiaries sec_53_4947-1 of the regulations states in pertinent part that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor from which the trustee is required to distribute all of the net assets in trust free of trust to both charitable and non-charitable beneficiaries is not considered a split-interest trust under sec_4947 of the code for a reasonable period of settlement after becoming irrevocable sec_7520 of the code states that flor purpose of this title the internal_revenue_code the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary and by using an interest rate d for the month in which the valuation_date falls equal to percent of the federal midterm rate in effect under section analysis sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation the term self-dealing includes any direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person see sec_4941 and sec_53_4941_d_-1 of the regulations once such occurs the exception under sec_53_4941_d_-1 will apply sec_53_4941_d_-1 of the regulations sometimes referred to as the estate administration exception provides a limited exception to the self-dealing rules to permit the orderly administration of an estate_or_trust allowing flexibility to shift assets to carry out the decedant’s intent under the will or trust providing all of the conditions in the regulation are met the trust agreement gives trustee full power to sell exchange transfer or otherwise deal with all real_property upon such terms and conditions as trustee deems proper this power complies with sec_53_4941_d_-1 of the regulations the state probate_court has approved the sale of residence and the allocation and distribution to spouse and foundation of the net sale proceeds this approval complies with sec_53 d -1 b ii the estate is still in the administration stage and is not in a position to close and distribute its assets to its beneficiaries trustee is continuing to perform the ordinary duties of administration necessary for settlement during this reasonable period of settlement you are not considered a split-interest trust under sec_4947 of the code see sec_53_4947-1 and sec_53_4947-1 of the regulations this status complies with sec_53 d -1 b iti of the regulations residence was sold to an unrelated third party for an amount that represented its fair_market_value on the date of sale your state attorney_general and the state probate_court have approved the sale of residence and the distribution to spouse and foundation of the net sale proceeds you state you will allocate and distribute the net sale proceeds to spouse and foundation in the amounts determined under the actuarial_tables prescribed under sec_7520 of the code and using the interest rate prescribed under sec_7520 the receipt of this amount complies with sec_53 d -1 b iv of the regulations because foundation will receive an amount that is at least equal to the fair_market_value of its interest or expectancy in residence at the time of its sale the sale of residence and the allocation and distribution of the net sale proceeds to foundation and spouse will result in foundation receiving cash in lieu of its remainder_interest in residential property the receipt of this amount complies with sec_53 d -1 b v of the regulations because foundation will receive an interest or expectancy at least as liquid as the one it gave up for the foregoing reasons we conclude that the proposed allocation and distribution to spouse and foundation of the net sale proceeds from the sale of residence in lieu of their respective interests in residence complies with all the requirements of the estate administration exception in sec_53_4941_d_-1 of the regulations and therefore will not constitute an indirect act of self-dealing under sec_4941 of the code between spouse and foundation ruling the proposed allocation and distribution to spouse and foundation of the net sale proceeds from the sale of residence will not constitute an indirect act of self-dealing between spouse and foundation under sec_4941 of the code because this transaction qualifies for the estate administration exception in sec_53 d -1 b of the regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
